Case 6:21-cr-00064-PGB-GJK Document 23 Filed 04/22/21 Page 1 of 7 PagelD 72
riLeD

UNITED STATES DISTRICT COURT 2021 APR22. PH J2: 1 |
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION 5 F HetRee Coane

  

Sis Th RICT OF  FLORIOA
ORLANDO, FL ORIDA
UNITED STATES OF AMERICA
af CASE NO. 6:21-cr-(4- PEB - 67K
18 U.S.C. § 2251(a)
TODD ENGLES 18 U.S.C. § 2252A(a)(2)
18 U.S.C. § 2252A(a)(5)(B)
INDICTMENT
The Grand Jury charges:
COUNT ONE

On or about November 12, 2020, in the Middle District of Florida, and

elsewhere, the defendant,
TODD ENGLES

did use, persuade, induce and entice a minor to engage in sexually explicit
conduct for the purpose of producing a visual depiction of such conduct and
for the purpose of transmitting a live visual depiction of such conduct,
knowing and having reason to know that such visual depiction would be
transported and transmitted using any means and facility of interstate and
foreign commerce and in and affecting interstate and foreign commerce, and
the visual depiction was produced and transmitted using materials that had
been mailed, shipped and transported in and affecting interstate and foreign

commerce, by any means, including by computer, and the visual depiction
Case 6:21-cr-00064-PGB-GJK Document 23 Filed 04/22/21 Page 2 of 7 PagelD 73

was actually transported and transmitted using any means and facility of
interstate and foreign commerce and in and affecting interstate and foreign

commerce.

In violation of 18 U.S.C. § 2251(a) and (e).
COUNT TWO

On or about January 1, 2021, in the Middle District of Florida, and

elsewhere, the defendant,
TODD ENGLES

did knowingly distribute child pornography, that is, visual depictions of a
minor engaging in sexually explicit conduct, using any means and facility of
interstate and foreign commerce, and that had been shipped and transported in
and affecting interstate and foreign commerce by any means, including by
computer.

In violation of 18 U.S.C. § 2252A(a)(2) and (b)(1).

COUNT THREE

On or about January 10, 2021, in the Middle District of Florida, and
elsewhere, the defendant,
TODD ENGLES

did knowingly distribute child pornography, that is, a visual depiction of a
2
Case 6:21-cr-00064-PGB-GJK Document 23 Filed 04/22/21 Page 3 of 7 PagelD 74

minor engaging in sexually explicit conduct, using any means and facility of
interstate and foreign commerce, and that had been shipped and transported in
and affecting interstate and foreign commerce by any means, including by
computer.

In violation of 18 U.S.C. § 2252A(a)(2) and (b)(1).

COUNT FOUR

On or about January 12, 2021, in the Middle District of Florida, and

elsewhere, the defendant,
TODD ENGLES

did knowingly distribute child pornography, that is, a visual depiction of a
minor engaging in sexually explicit conduct, using any means and facility of
interstate and foreign commerce, and that had been shipped and transported in
and affecting interstate and foreign commerce by any means, including by
computer.

In violation of 18 U.S.C. § 2252A(a)(2) and (b)(1).

COUNT FIVE

On or about January 14, 2021, in the Middle District of Florida, and
elsewhere, the defendant,

TODD ENGLES
3
Case 6:21-cr-00064-PGB-GJK Document 23 Filed 04/22/21 Page 4 of 7 PagelD 75

did knowingly possess material that contained images of child pornography,
that is, visual depictions of a minor engaging in sexually explicit conduct, that
had been shipped and transported using any means and facility of interstate
and foreign commerce, and in and affecting interstate and foreign commerce
by any means, including by computer, and that were produced using materials
that had been shipped and transported in and affecting interstate and foreign
commerce by any means, including by computer, including the visual
depictions identified in the computer files ending, 66ef13e480be.mp4 and.
829099082901.mp4.

In violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2).

FORFEITURE

1. The allegations contained in Counts One through Five are
incorporated by reference for the purpose of alleging forfeiture, pursuant to the
provisions of 18 U.S.C. § 2253.

2. Upon a conviction of a violation of 18 U.S.C. § 2251(a), 18
ULS.C. § 2252A(a)(2) and 18 U.S.C. § 2252A(a)(5)(B), the defendant shall
forfeit to the United States, pursuant to 18 U.S.C. § 2253:

a. Any visual depiction described in 18 U.S.C. §§ 2251, 2251A,

or 2252, 2252A, 2252B, or 2260 of Chapter 110, or any book, magazine,

4
Case 6:21-cr-00064-PGB-GJK Document 23 Filed 04/22/21 Page 5 of 7 PagelD 76

periodical, film, videotape, or other matter which contains any such visual
depiction, which was produced, transported, mailed, shipped, or received in
violation of Chapter 110;
b. Any property, real or personal, constituting or traceable to
gross profits or other proceeds obtained from such offense; and
C. Any property, real or personal, used or intended to be used to
commit or to promote the commission of such offense or any property
traceable to such property.
3. The property to be forfeited includes, but is not limited to, the
following: (i) black Apple iPhone XS.
4, If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
person;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
subdivided without difficulty;

the United States shall be entitled to forfeiture of substitute property pursuant
Case 6:21-cr-00064-PGB-GJK Document 23 Filed 04/22/21 Page 6 of 7 PagelD 77

to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b).

 

 

A TRUE BILL,
Mh 7
AR

Foreperson

KARIN HOPPMANN

only 2 vise Attorney

By:
Karen L. Gabl

  
    
  

Vain
By: .

Ilianys Miranda Rivera
Assistant United States Attorn
Deputy Chief, Orlando Divisio
FORM OBD-34 Case 6:21-cr-00064-PGB-GJK Document 23 Filed 04/22/21 Page 7 of 7 PagelD 78
APR 199] No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Orlando Division

THE UNITED STATES OF AMERICA

VS.

TODD ENGLES

 

INDICTMENT

Violation: 18 U.S.C. § 2251(a)
18 U.S.C. § 2252A(a)(2)
18 U.S.C. § 2252A(a)(5)(B)

 

 

Neb

Foreperson

 

 

Filed in open court this yg day

Ze
of April, 2021.

ZA.

Clerk”

 

 

Bail $

 

 
